Citation Nr: 1202458	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for muscle atrophy and callosities of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

When this case was before the Board in May 2010, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.  After the originating agency's most recent consideration of the Veteran's claim, additional evidence was added to the record.  The Veteran's representative has waived the Veteran's right to have this evidence initially considered by the originating agency.

While this case was in remand status, the Veteran submitted a notice of disagreement with a June 2011 rating decision assigning initial ratings of 10 percent for a left hip disability and lumbar sacroiliac joint dysfunction.  The Board's electronic record reflects that the originating agency has responded to the notice of disagreement; however, these issues have not been certified for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's muscle atrophy and callosities of the left foot are manifested by pain on manipulation, tenderness on palpation, antalgic gait, atrophy of the fat pad, with poor response to orthotics.

2.  The left foot impairment does not more nearly approximate pronounced flat foot than severe flat foot, nor does the impairment more nearly approximate severe foot injury than moderately severe foot injury.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for muscle atrophy and callosities of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.20, 4.71a, Diagnostic Codes 5276, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required VCAA notice by a letter mailed in February 2008, prior to the initial adjudication of the claim.   

In addition, pertinent VA and private treatment records have been obtained, and adequate VA examinations were provided.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  There is no indication that the disability has increased in severity since the most recent examination.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's left foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot.  It provides the following:  a 30 percent rating is warranted for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surface of the foot, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  A 20 percent rating is warranted for severe unilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By a rating decision dated in November 2008, the RO granted service connection for muscle atrophy and callosities of the left foot, and assigned a rating of 20 percent, effective November 2007.  The Veteran appealed, asserting that his left foot disability warranted a higher rating.  

The Veteran submitted the record of a private orthopedic evaluation by E.M., MD in September 2007.  The Veteran reported regular weather sensitivity in both feet, as well as pain and stiffness of the plantar fascia.  Examination showed bow-string tightness of the plantar fasciae across the first, second and third metatarsals and heels with medial tenderness.  X-rays of the left foot revealed dorsal excrescences and osteoarthritic spurring of the cuboid and medial cuneiform bones.  

The record of an October 2007 consultation by A.J.P., MD, notes complaints of pain and discomfort in the left foot.  Examination revealed acceptable range of motion in the foot and ankle.  There was gastrocnemius equines and heel cord tightness, as well as cava varus orientation of both feet.  There was increased supination on the left, and a "plantar flexed right on the left foot" which induced some heel varus with gait.  There were also hyper callosities on the plantar aspects of the fourth and fifth metatarsals.  There was also some slight tenderness on the medial tibiotalar joint.  There was midfoot pain in the area of the plantar first metatarsal cuneiform joint or navicular cuneiform joint.  Deep palpation reproduced discomfort and pain.  Calluses were shaved, and New Balance shoes for recreation, with the equivalent boots for work were recommended.  Diagnoses of chronic left forefoot, fourth and fifth metatarsalgic hypercallosities, and cava varus foot were provided.  

A November 2007 VA podiatry record indicates that the Veteran used orthotics for his foot disability.  Subtalar joint was without pain on range of motion, but the metatarsal joint had moderate pain on motion.  Posterior tibial tendon appeared to have full strength and function, and there was no tenderness, nodules, deficits, or surrounding edema.  All muscle tendon function was intact without pain.  There were also no pain on palpation of the heel, no local edema, and no heat.  X-rays showed degenerative joint disease in the left foot, and a question of old trauma to the left navicular bone.  A diagnosis of bone/joint injury and degenerative joint disease in the left foot was provided.  Orthotics were ordered for the Veteran.

A January 2008 VA podiatry record notes that the Veteran reported doing well with his orthotics with no pain in shoes, with the exception of his boots.  The podiatrist noted that the Veteran was responding well to orthotic therapy.

The Veteran was afforded a VA podiatry examination in June 2008.  The examiner noted a history of left foot pain from the heel through the joint.  The pain was aching and sharp, and was affected by cold, damp weather.  The examiner noted symptoms of pain on the plantar heel and affecting the subtalar joint, that occurred while standing, walking and at rest.  There was no evidence or complaints of swelling, but there was heat in the plantar foot, redness in the mid dorsal foot, as well as stiffness fatigability, weakness and lack of endurance in the entire foot.  The examiner noted flare-ups of foot joint disease that occurred weekly or more often, and lasted more than two weeks, with little relief.  The flare-ups were characterized as a sharp spike in pain and were precipitated with standing, walking and going up and down stairs.  The Veteran was able to stand for 15 to 30 minutes but was unable to walk more than a few yards.  He also used orthotic inserts, specifically lynco insoles that had a fair response.  

Physical examination revealed objective evidence of painful motion, with pain in the arch on dorsiflexion of the ankle.  There was also objective evidence of mild tenderness in the medial, lateral, and plantar heel.  The Veteran also had callosities, which the examiner noted as evidence of abnormal weight bearing.  There was also muscle atrophy in the ball of the foot.  There was no evidence of instability, weakness, swelling, hallux valgus or rigidus, skin or vascular foot abnormality, clawfoot, or malunion or nonunion of the tarsal or metatarsal.  X-rays revealed arthritis in the talonavicular joint.  A diagnosis of left foot heel pain, with associated left foot arthritis was provided.  The examiner noted significant effects on occupation, included decreased mobility, weakness, or fatigue, decreased strength, and pain.  

A January 2009 VA follow-up podiatry record indicates the Veteran could not wear his lynco orthotics.  Examination revealed posterior tibial tendon with full strength and function, with no tenderness, nodules, deficits, or surrounding edema.  All muscle tendon function was intact without pain.  Custom molded orthotics were ordered.  X-rays in January 2009 showed mild degenerative changes in the first metatarsophalangeal articulation.

A private treatment record dated in September 2009 by W.G., MD, notes that X-rays showed moderate degenerative changes of the left foot.  The physician recommended a consultation with a foot and ankle specialist.  

A December 2009 treatment record from E.M., MD, notes stiffness in the great toe and metatarsal joints, as well as discomfort with motion of the second, third and fourth metatarsals in the area of the mid foot.  There was also discomfort over the tight plantar fasciae.  A diagnosis of post-traumatic osteoarthritic changes of the left foot was provided.

A January 2010 VA podiatry record notes complaints of pain in the left foot arch and forefoot lateral 3 metatarsal heads.  The Veteran stated that the orthotics were not helping.  Examination showed pain in the plantar fascia, the arch area, and the left lateral 3 metatarsal heads.  There was also positive decrease of the fat pad.  There were no pain on compression laterally, no erythema, and no edema.  

A March 2010 VA podiatry record notes continued complaints of pain in the arch 
area, as well as pain in the metatarsal heads.  Examination revealed pain at the
distal plantar fascia, navicular area, and talo navicular joint.  There was no evidence of erythema or edema.  Review of an MRI showed findings consistent with small fibroma plantar aspect of the foot at the level of the first and fifth metatarsals; probably small cyst lateral and dorsal aspect of the cuboid bone; fluid at the first metatarsal-phalangeal joint; small focus isointense to bone marrow on all pulse sequences dorsal aspect talonavicular joint likely due to previous trauma; and no increased signal on the T2 weighted images indicating acute etiology.  Continuing with orthotics was recommended

The Veteran was afforded a hearing before the undersigned in March 2010.  During his hearing, he testified that his left foot orthotics were not working, and that he continued to have a lot of pain, discomfort, and tenderness in the left foot.

The Veteran was afforded another VA examination in July 2010.  The Veteran complained of worsening left foot pain, particularly that driving was uncomfortable due to pressure on his left foot.  He also reported feeling a crack in the area of the left foot a few times a month.  The Veteran reported symptoms while standing and walking included pain, stiffness, weakness, and lack of endurance.  Pain was located in the arch and ball of the foot, and stiffness, weakness and lack of endurance were located in the arch.  He denied symptoms of swelling, heat, redness, and fatigability.  The Veteran reported flare-ups occurred one to three times a month, lasted less than one day and were precipitated by walking and alleviated by rest.  Additionally, pain in the arch of the left foot made the Veteran stop walking and rest.  The Veteran was unable to stand for more than a few minutes, but was able to walk a quarter mile.  The Veteran used full length, custom-made orthotics for arch support, but had a poor response to the orthotics.  

Examination revealed objective evidence of painful motion and tenderness with no objective evidence of swelling, instability, weakness, or abnormal weight bearing.  There were painful motion on motion of the talonavicular joint, and tenderness upon palpation of the dorsum/plantar midfoot, mid plantar arch, and submetartarsal 3,4.  There was also fat pad atrophy in the plantar and submetartarsal 3,4.  The examiner noted that the Veteran had an antalgic gait to the left, but that his head was erect and shoulders were level.  There was no evidence of hammertoes, hallux valgus, or rigidus, skin or vascular foot abnormality, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones.  X-rays showed mild degenerative changes and questionable prior trauma to the talonavicular joint.  A diagnosis of osteoarthrtitic changes at the talonavicular joint with increase pain since the last examination, and no calluses noted on the left foot, was provided.  The examiner noted significant effects on occupation as a result of the decreased mobility and pain.  There were also mild to severe effects on the Veteran's activities of daily living.  However, the examiner noted that the Veteran continued to be employed as a correction officer.  

Analysis

The Veteran's muscle atrophy and callosities of the left foot are manifested by pain, tenderness, pain on palpation, stiffness, tightness, heat, fatigability, lack of endurance, weakness, painful motion, callosities, muscle atrophy of the ball of the foot, pain in the metatarsal head, pain in the distal plantar fascia, navicular area, and talo navicular joint, painful motion of the talonavicular joint, and antalgic gait.  There was no evidence of swelling, erythema, instability, hallux valgus or rigidus, skin or vascular foot abnormality, clawfoot, or malunion or nonunion of the tarsal or metatarsal.  The Veteran used orthotics with poor response.  Muscle tendon function was intact without pain throughout the appeal period.  While there was objective evidence of tenderness on palpation, the June 2008 examination noted that the tenderness was mild.  The July 2010 examiner also noted tenderness to palpation in the dorsum/plantar midfoot, mid plantar arch, and submetatarsal 3,4, but did not indicate any evidence of extreme tenderness.  

As there was no evidence of marked pronation, extreme tenderness on plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, the Veteran's left foot disability does not more nearly approximate the pronounced flat foot disability required for a higher rating under Diagnostic Code 5276.

The Board has considered whether a higher rating might be warranted under a different diagnostic code.  However, the evidence does not show that the Veteran has clawfoot (Diagnostic Code 5278), malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283), or impairment that would warrant a higher rating under either of those Diagnostic Codes.  While the disability could be rated under Diagnostic Code 5284, which provides that other foot injuries warrant a 20 percent rating if they are moderately severe or a 30 percent rating if they are severe, for the reasons discussed above the Board concludes that the overall impairment of the Veteran's left foot is not more than moderately severe.  Therefore, the disability would not warrant more than a 20 percent rating under Diagnostic Code 5284.

The Board has considered the representative's contention that separate ratings should be assigned for the Veteran's muscle atrophy and callosities.  There is no diagnostic code specifically applicable to foot callosities or muscle atrophy of a foot.  In addition, the Veteran does not have muscle injury which would warrant a rating under 38 C.F.R. § 4.73.  Moreover, the service-connected disability is most analogous to flat foot and therefore is appropriately rated under Diagnostic Code 5276.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 20 percent rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Other Considerations

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Therefore, referral of the claim for extra-schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 20 percent for muscle atrophy and callosities of the left foot is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


